COLEMAN, J.
The only exception reserved, as shown by tbe record, is as to whether tbe declarations made by tbe defendant, and which were admitted against bis objection, were made voluntarily. Tbe testimony of tbe witness by whom tbe declarations were proven is as follows: “I am sheriff of Lowndes county. A few days after defendant was put in jail, I received a message from bim Jjto come to tbe jail, be wanted to see me. Soon afterwards I went to tbe *2jail, saw defendant, and asked Mm wbat be wanted witb me. He replied be wanted to tell me about tbe killing of Mr. Maull. I asked bim if be knew about tbe killing of Mr. Maull. He replied, ‘yes, sir, I do and added, T bave sent for you to talk witb you about my case.’ I tben told bim to go ahead, and tell me all about bis case. He asked me if it would be tbe best for bim to tell tbe truth about it. I replied, that it was always best for bim, or any one else, to tell tbe truth about anything. He tben said, ‘Me and this man,’ referring to another person in jail, ‘have been talking about our cases,- and I bave sent for you to tell you about it.’ I tben said, “If you are going to tell tbe straight truth, I will listen to it, and want to bear it; and if you are not going to tell tbe truth, I don’t want to bear it.’ He hesitated two or three seconds, and I said to bim, ‘Go ahead and tell me all you know about tbe case.’ ” Tbe declarations of defendant testified to by tbe witness were tben made.
Tbe principle upon which these declarations were admitted, can not be distinguished from that applied to tbe facts in tbe case of Dotson v. State, 88 Ala. 210; Dodson v. State, 86 Ala. 60; Aaron v. State, 37 Ala. 106; Hornsby v. State, 94 Ala. 58. In these cases, tbe confessions of tbe defendant were held to be voluntary and admissible.
This being tbe only exception reserved for review by this court, and under our view of tbe law being free from error, tbe case must be affirmed. Tbe day appointed by tbe trial court for tbe execution of tbe sentence of tbe law pronounced by tbe court upon tbe verdict of tbe jury having passed, it becomes tbe duty of this court to appoint another day. It is therefore considered by this court, that Friday, tbe 8th day of July next, 1892, be appointed as tbe day for tbe execution of tbe sentence, and on that day it is ordered and adjudged that Sam Maull, tbe defendant, in a place and in tbe manner required by law, be banged by tbe neck until be is dead; and the sheriff of Lowndes county is charged witb tbe duty to execute tbe judgment of tbe court.
Affirmed.